W. SHARP, Judge.
Odom appeals his judgment and sentence for possession of a firearm by a convicted felon.1 He pled no contest to that sentence only, but objected to the scoring of additional points for possession of a firearm, pursuant to Florida Rule of Criminal Procedure 3.702(d)(12).
The Florida Supreme Court has ruled (since the sentencing in this case occurred) that additional points should not be added to a defendant’s score pursuant to rule 3.702(d) for possession of a firearm if the only crime for which the defendant is being sentenced requires as an essential element the possession or carrying of a firearm. Vela v. State, 1998 WL 394182 (Fla. July 16, 1998); Coleman v. State, 713 So.2d 987, 23 Fla. L. Weekly S313 (Fla.1998); White v. State, 23 Fla. L. Weekly S311, 714 So.2d 440 (Fla.*3521998). Thus, the additional points should not have been assessed in Odom’s case. We affirm the judgment, but reverse the sentence and remand for resentencing.
AFFIRMED in part; REVERSED in part; REMANDED for Resentencing.
HARRIS and ANTOON, JJ., concur.

. § 790.23, Fla. Stat.